Per Curiam.
Suit by the appellee against the appellants upon a promissory note. Defense; that the note was given in consideration of a certain piece of land, which was to be conveyed by the plaintiff to the defendant, Oulbertson, upon the execution of the note; that the plaintiff had no title and had not conveyed by a proper deed. Trial by the Court; finding and judgment for the plaintiff.
On the trial it appeared, that in 1847, William Robins conveyed the land mentioned to the plaintiff, who then took and retained possession thereof until she sold it to the defendant, Oulbertson, in 1857, when she executed to him a conveyance therefor, and he took possession and has since retained the same. The objection is that these conveyances are not sealed, and are therefore inoperative to convey the title. There ,are several reasons which jointly, if not separately, considered, are sufficient to sustain this judgment. In the first place it does not very clearly appear from the bill of exceptions but that the deeds were sufficiently sealed. Secondly, Oulbertson *235having accepted the conveyance, such as it was, and having taken and still retaining the possession of the land under it, can not, in his present position, with much justice, avoid paying for it. Lastly, the defects in the execution of the deeds, if any exist, are cured by statute. Acts 1855, p. 88. Acts of Special Sess. 1858, p. 39.
C. C. Wave and J. Witherow, for appellants.
L. M. Campbell, for appellee.
The judgment is affirmed, with 5 per cent, damages and costs.